DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) was submitted on 9/16/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 4 is objected to because of the following informalities:  
“Apparatus according to claim 1” should be replaced with “The neuroprotection apparatus according to claim 1” to maintain consistent format with the other dependent claims and refer clearly to independent claim 1.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of a database only includes data. The claim recites the limitation “A computer database for use with neuroprotection apparatus according to claim 1, the computer database comprising a benchmark stroke brain clinical image collection of benchmark stroke brain clinical images” in lines 1-3. The claim is directed to a product that does not have a physical or tangible form (computer database) and is referred to as “database per se” and therefore not directed to any of the four statutory categories. For these reasons, the claim is rejected for failure to claim statutory subject matter.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “highly” in claim 1, line 12 is a relative term which renders the claim indefinite. The term “highly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim does not provide any other range to further define or limit the scope of the phrase “highly” and therefore this renders the claim unclear and indefinite. 
The term “slightly” in claim 1, line 17 is a relative term which renders the claim indefinite. The term “slightly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim does not provide any other range to further define or limit the scope of the phrase “slightly” and therefore this renders the claim unclear and indefinite. 
The term “about” in claim 1, lines 20 and 21 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim does not provide any other range to further define or limit the scope of the phrase “about” and therefore this renders the claim unclear and indefinite. 
Regarding claim 1, the limitation “a temperature measurement sensor pair having a distance of less than 15 mm between adjacent temperature measurement sensors” is stated in lines 23-24. It is not clear whether the limitation is referring to temperature measurement sensors present in the previously recited temperature measurement sensor array, or whether it is referring to additional sensors apart from the previously recited array. Furthermore, if referring to the plurality of sensors in the array it is unclear whether it is referring to a distance for each pair of adjacent sensors to be less than 15 mm, or whether it is only limiting to a single measurement sensor pair within the array to have this distance constraint. For these reasons, the claim limitation is unclear and indefinite. 
Regarding claim 1, the limitation “and an outermost patient scalp isotherm at a different temperature than the innermost patient scalp isotherm” is stated in lines 29-30. As the real-time patient scalp temperature information being a naturally occurring process to be measured, it is unclear how the limitation of the outermost patient scalp isotherm and the innermost patient scalp isotherm could be configured to be limited to different temperatures. For a particular measurement process, the measured values for each isotherm could be the same and although the measurements are for different regions of the scalp temperature information, it could be configured to be the same for each value. Therefore, limiting the claim to different temperatures is unclear and fails to provide a meaningful scope to the claim. This renders the claim indefinite and is rejected. 
 The term “generally” in claim 3, lines 2 and 3, is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim does not provide any other range to further define or limit the scope of the phrase “generally” and therefore this renders the claim unclear and indefinite. 
The term “slightly” in claim 6, line 14 is a relative term which renders the claim indefinite. The term “slightly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim does not provide any other range to further define or limit the scope of the phrase “slightly” and therefore this renders the claim unclear and indefinite. 
The term “about” in claim 6, line 15 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim does not provide any other range to further define or limit the scope of the phrase “about” and therefore this renders the claim unclear and indefinite. 
Regarding claim 6, the limitation “a pair of said temperature measurement sensors having a distance of less than 15 mm between adjacent temperature measurement sensors” is stated in lines 18-19. It is not clear whether the limitation is referring to temperature measurement sensors present in the previously recited temperature measurement sensor array, or whether it is referring to additional sensors apart from the previously recited array. Furthermore, if referring to the plurality of sensors in the array it is unclear whether it is referring to a distance for each pair of adjacent sensors to be less than 15 mm, or whether it is only limiting to a single measurement sensor pair within the array to have this distance constraint. For these reasons, the claim limitation is unclear and indefinite. 
The term “highly” in claim 8, line 11 is a relative term which renders the claim indefinite. The term “highly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim does not provide any other range to further define or limit the scope of the phrase “highly” and therefore this renders the claim unclear and indefinite. 
The term “slightly” in claim 8, line 15 is a relative term which renders the claim indefinite. The term “slightly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim does not provide any other range to further define or limit the scope of the phrase “slightly” and therefore this renders the claim unclear and indefinite. 
The term “about” in claim 8, line 18 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim does not provide any other range to further define or limit the scope of the phrase “about” and therefore this renders the claim unclear and indefinite. 
Regarding claim 8, the limitation “a temperature measurement sensor pair having a distance of less than 15 mm between adjacent temperature measurement sensors” is stated in lines 21-22. It is not clear whether the limitation is referring to temperature measurement sensors present in the previously recited temperature measurement sensor array, or whether it is referring to additional sensors apart from the previously recited array. Furthermore, if referring to the plurality of sensors in the array it is unclear whether it is referring to a distance for each pair of adjacent sensors to be less than 15 mm, or whether it is only limiting to a single measurement sensor pair within the array to have this distance constraint. For these reasons, the claim limitation is unclear and indefinite. 
Regarding claim 8, the limitation “and an outermost patient scalp isotherm at a different temperature than the innermost patient scalp isotherm” is stated in lines 28-29. As the real-time patient scalp temperature information being a naturally occurring process to be measured, it is unclear how the limitation of the outermost patient scalp isotherm and the innermost patient scalp isotherm could be configured to be limited to different temperatures. For a particular measurement process, the measured values for each isotherm could be the same and although the measurements are for different regions of the scalp temperature information, it could be configured to be the same for each value. Therefore, limiting the claim to different temperatures is unclear and fails to provide a meaningful scope to the claim. This renders the claim indefinite and is rejected. 
The term “generally” in claim 10, lines 2 and 3, is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim does not provide any other range to further define or limit the scope of the phrase “generally” and therefore this renders the claim unclear and indefinite. 
Claims dependent upon rejected claims are also rejected for indefiniteness. Therefore dependent claims 2, 4-5, 7, and 9 are also rejected. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baumgartner et al. (U.S. Pub. No. 20140303486) hereinafter Baumgartner.
Regarding claim 5, Baumgartner teaches:
A computer database for use with neuroprotection apparatus according to claim 1, the computer database comprising a benchmark stroke brain clinical image collection of benchmark stroke brain clinical images ([0100], treatment of stroke; [0175]; [0236] through [0241] the catheter placement is determined using a database of patient information based on the region of interest for stroke patients, this database is considered “benchmark information” for stroke brains; [0244]; [0250]; [0258], patient data obtained from the patient are captured using CT methods or other suitable methods; [0261]; [0265]; [0269]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Carmona et al. (WO 2015048170) hereinafter Carmona (see attached WO publication for citations), in view of Price (U.S. Pat. No. 3998213) hereinafter Price, in view of Abreu (U.S. Pub. No. 20150148628) hereinafter Abreu, in view of Zaveri et al. (U.S. Pub. No. 20150223971) hereinafter Zaveri, in further view of Taghizadeh (U.S. Pub. No. 20140303608) hereinafter Taghizadeh. 
Regarding claim 1, primary reference Carmona teaches:
Neuroprotection apparatus for displaying patient scalp temperature measurements of a patient scalp in real time on a display device (abstract; [0008]; [0026], programming for displaying temperature readings of the various probes), the neuroprotection apparatus comprising: 
(a) a scalp temperature measurement acquisition device configured for real time acquisition of patient scalp temperature measurements at a plurality of locations on the patient scalp (figure 1; [0024], lines 1-18; temperature sensors 28 for sensing temperature closest to skin of patient; [0025]-[0026]), 
Said device having a temperature measurement sensor array including a plurality of temperature measurement sensors (figure 1; [0024], lines 1-18; temperature sensors 28 for sensing temperature closest to skin of patient; [0025]-[0027]; see also figure 2 and figure 5; figures 8A and 8B and [0050] show TEC’s (which include associated temperature sensors) arranged in rows and columns across the helmet device which form a temperature measurement sensor array)
said temperature measurement sensor array including a series of foremost temperature measurement sensors configured for deployment along a patient forehead frontal bone and a series of rearmost temperature measurement sensors configured for deployment along and located slightly above the patient parietal bone on said device when fitted on the patient scalp (figure 1; [0024], lines 1-18; temperature sensors 28 for sensing temperature closest to skin of patient; [0025]-[0027]; see also figure 2 and figure 5; figures 8A and 8B and [0050] show TEC’s (which include associated temperature sensors) arranged in rows and columns across the helmet device which configured a series of foremost temperature measurement sensors for deployment along a patient forehead and a series of temperature measurement sensors located on the head above the parietal bone), 
Primary reference Carmona further fails to teach:
said scalp temperature measurement acquisition device being in the form of a stretch fit swim cap and configured for intimate skin contact with the patient scalp on being stretch fit thereon
said stretch fit swim cap being configured and shaped and dimensioned for entirely covering the patient scalp
said stretch fit swim cap being made from thermal isolation material
thermal isolated measurement sensors configured for sensing highly local patient scalp temperatures
said stretch fit swim cap having an outermost swim cap surface and an internal swim cap surface
However, the analogous art of Price of a scalp measurement acquisition device (abstract) teaches: 
said scalp measurement acquisition device being in the form of a stretch fit swim cap and configured for intimate skin contact with the patient scalp on being stretch fit thereon (col 2, lines 19-55, the cap is a stretchable material such as rubber that is similar to a bathing cap and enables the electrodes (scalp measurement sensors) to snugly fit the patient’s head for a variety of patient sizes; col 4, lines 28-37; col 7, lines 54-62, the system enables proper contact between the electrodes and the patient scalp; note that figures 1-4 illustrate an alternative embodiment utilizing elastic straps that does not utilize the stretch bathing cap design); 
said stretch fit swim cap being configured and shaped and dimensioned for entirely covering the patient scalp (col 2, lines 19-55; col 4, lines 28-37; col 7, lines 54-62; note that figures 1-4 illustrate an alternative embodiment utilizing elastic straps that does not utilize the stretch bathing cap design, but do display that the cap is shaped and dimensioned for entirely covering a patient’s scalp),
 said stretch fit swim cap being made from thermal isolation material (col 2, lines 19-55; col 4, lines 28-37; rubber is a thermal isolating material. Applicant discusses on page 25 of the specification that “thermal isolation material, for example, a combination of rubber and polystyrene foam”), 
thermal isolated measurement sensors configured for sensing highly local patient scalp measurements (col 2, lines 19-55; col 4, lines 28-37; rubber is a thermal isolating material and in the combined device of Carmona and Price, the temperature measurement sensors would be thermally isolated when in use with the rubber swim cap)
said stretch fit swim cap having an outermost swim cap surface and an internal swim cap surface (col 2, lines 19-55; col 4, lines 28-37; col 7, lines 54-62; note that the bathing cap-based structure would include an outermost swim cap surface facing outward from the head and an innermost surface placed in contact with and facing towards the scalp),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the scalp temperature measurement system of Carmona to incorporate the swim cap-based scalp measurement acquisition structure made of rubber as taught by Price because it enables an easily expandable and elastic structure that can self-adjust to a snug fit when in place on patient’s head and ensure proper contact of the measurement sensors with the scalp (Price, col 2, lines 19-31). 
Primary reference Carmona further fails to teach:
and said temperature measurement sensors projecting between about 0.5 mm and about 1.5 mm from said internal swim cap surface and configured for intimate contact with the patient scalp skin surface on said stretch fit swim cap when being stretch fitted on the patient scalp
(b) a neuroprotection processor for processing said patient scalp temperature measurements for determining real time patient scalp temperature information for display on a human head image on a display device
However, the analogous art of Abreu of a support structure for positioning sensors for measuring physiological data onto the measurement surfaces of a patient (abstract) teaches:
and said measurement sensors projecting between about 0.5 mm and about 1.5 mm from said internal surface and configured for intimate contact with the patient scalp skin surface on said surface when being fitted on the patient ([0509], “the preferred height difference between structures 1766 and 1762 is… most preferably between 1 and 3 mm.” As shown in figure 81B, sensor 1764 is mounted on structure 1766 and projects from this surface by utilizing structure 1762. When the surface 1766 is incorporated into the combined invention, this surface corresponds to the inner layer of stretch fit cap. The use of these projection dimensions of roughly 1 mm above this surface provides a snug contact of the sensor with the skin surface. As shown in figure 81D, this sensor projection enables increased pressure for application of the device to a skin surface.), 
(b) a neuroprotection processor for processing said patient scalp temperature measurements for determining real time patient scalp temperature information for display on a human head image on a display device (figures 1A, 1B, 4A, 5A; paragraph [0269], lines 1-17; paragraph [0273], lines 1-12; paragraph [0296], lines 1-13; paragraph [0297], lines 1-6; the human head thermal images show the variation in head and brain temperatures in a visual thermal infrared image), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the scalp temperature measurement system of Carmona and Price to include the temperature measurement sensors projected between about 0.5 and 1.5 mm and the display of temperature information on a human head image as taught by Abreu because different amounts of heat are transferred and different temperatures are measured depending on the location and anatomy of blood vessels. These structures can be heat absorbing and providing a display of an accurate visualization of temperature data can assist in adequately cooling a patient (Abreu, paragraph [0285], lines 1-14) by providing the user with greater localization of heat zones. The use of sensors that project between 0.5 mm and 1.5 mm further provides a snug contact of the sensor to the patient scalp without being too large to displace the cap structure and impede measurements at other sensors. This increases the accuracy for a sensor and provides better data to the end user. 
Primary reference Carmona further fails to teach:
a temperature measurement sensor pair having a distance of less than 15 mm between adjacent temperature measurement sensors
However, the analogous art of Zaveri of a grid electrode system for local cooling and temperature measurement of brain tissue (abstract) teaches:
a temperature measurement sensor pair having a distance of less than 15 mm between adjacent temperature measurement sensors ([0055], a grid system of 8 cm x 8 cm with 64 total cooling sensing elements indicates 10 mm distances between adjacent sensors. This distancing is within the claimed range; see figure 1 for sensing array 32 showing cooling sensing elements 66 in an 8x8 configuration); and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the scalp temperature measurement system of Carmona, Price, and Abreu to include the closer proximity between temperature measurement sensors as taught by Zaveri because it provides a denser and more thorough coverage of tissue with sensing capabilities which increases the accuracy of the combined measurements by providing quantitative values at more specific locations at tissue. By providing the system with more measured temperatures values, this enhances the accuracy of mapping of a resulting measurement/temperature distribution (Zaveri, [0055]). These data collection enhancement would thus acquire better localization of temperature measurement patterns across the target tissue regions, and lead to better clinical diagnostic results.   
Primary reference Carmona further fails to teach:
said real time patient scalp temperature information being in the form of a patient scalp isotherm map including at least an innermost patient scalp isotherm and an outermost patient scalp isotherm at a different temperature than the innermost patient scalp isotherm and surrounding and spaced apart from the innermost patient scalp isotherm
However, the analogous art of Taghizadeh of a thermal treatment device (abstract) teaches:
said real time patient temperature information being in the form of a body part isotherm map including at least an innermost patient isotherm and an outermost patient isotherm at a different temperature than the innermost patient isotherm and surrounding and spaced apart from the innermost patient isotherm (figure 4, shows temperature isotherm maps with an innermost patient isotherm and an outermost patient isotherm that show differences in patient temperature as claimed; paragraph [0099], lines 1-10, gradient map 200).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the scalp temperature measurement system of Carmona, Price, Abreu and Zaveri to include the tissue isotherm maps for display of temperature information as taught by Taghizadeh because it provides the operator with a dynamic visual representation of the target site and how the temperature fluctuates in surrounding areas (Taghizadeh, paragraph [0099], lines 1-10). This makes viewing the temperature distributions easier and provides a more intuitive display of the data to a user. 
Regarding claim 2, the combined references of Carmona, Price, Abreu, Zaveri, and Taghizadeh teach all of the limitations of claim 1. Primary reference Carmona further fails to teach:
wherein said temperature measurement sensor array includes at least two temperature measurement sensor strips configured to be on each side of a sagittal plane of a patient head and co-directional therewith when said stretch fit swim cap is stretch fitted on the patient scalp
However, the analogous art of Price of a scalp measurement acquisition device (abstract) teaches: 
wherein said measurement sensor array includes at least two measurement sensor strips configured to be on each side of a sagittal plane of a patient head and co-directional therewith when said stretch fit swim cap is stretch fitted on the patient scalp (col 4, lines 50-67; col 5, lines 1-10; lines 43-48; col 6, lines 14-67; col 7, lines 20-31; figure 11, the sensor array is shown with two “sensor strips” on each side of the central sagittal plane of the human head. This further corresponds to the elastic strap structure shown in figures 1-4. Although the stretch cap embodiment is not illustrated, the same arrangement of sensors on each side of the sagittal plane would be incorporated in the stretch cap version.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the scalp temperature measurement system of Carmona, Price, Abreu, Zaveri, and Taghizadeh to include the measurement sensor array strips on each side of the sagittal plane of a patient head as taught by Price because when using the configured measurement sensor placement systems on a stretch-fit cap structure they must be organized in such a way that when snugly fit to a particular head the positioning elements move closer or farther apart in equal proportions. This maintains an effective measurement distribution and leads to higher measurement distribution data across a patient’s scalp (Price, col 2, lines 32-42). 
Regarding claim 8, primary reference Carmona teaches:
A method for displaying patient scalp temperature measurements of a patient scalp in real time on a display device (abstract; [0008]; [0026], programming for displaying temperature readings of the various probes), the method comprising the steps of: 
(a) providing a scalp temperature measurement acquisition device for real time acquisition of patient scalp temperature measurements at a plurality of locations on the patient scalp (figure 1; [0024], lines 1-18; temperature sensors 28 for sensing temperature closest to skin of patient; [0025]-[0026]), 
the device having a temperature measurement sensor array including a plurality of temperature measurement sensors (figure 1; [0024], lines 1-18; temperature sensors 28 for sensing temperature closest to skin of patient; [0025]-[0027]; see also figure 2 and figure 5; figures 8A and 8B and [0050] show TEC’s (which include associated temperature sensors) arranged in rows and columns across the helmet device which form a temperature measurement sensor array)
the temperature measurement sensor array including a series of foremost temperature measurement sensors for being deployed along a patient forehead frontal bone and a series of rearmost temperature measurement sensors for being deployed along and located slightly above the patient parietal bone on device being fit on the patient scalp (figure 1; [0024], lines 1-18; temperature sensors 28 for sensing temperature closest to skin of patient; [0025]-[0027]; see also figure 2 and figure 5; figures 8A and 8B and [0050] show TEC’s (which include associated temperature sensors) arranged in rows and columns across the helmet device which configured a series of foremost temperature measurement sensors for deployment along a patient forehead and a series of temperature measurement sensors located on the head above the parietal bone), 
Primary reference Carmona further fails to teach:
the scalp temperature measurement acquisition device being in the form of a stretch fit swim cap for intimate skin contact with the patient scalp on being stretch fit thereon
the stretch fit swim cap being configured, shaped and dimensioned for entirely covering the patient scalp
the stretch fit swim cap being made from thermal isolation material
thermal isolated temperature measurement sensors for sensing highly local patient scalp temperatures
the stretch fit swim cap having an outermost swim cap surface and an internal swim cap surface
However, the analogous art of Price of a scalp measurement acquisition device (abstract) teaches: 
the scalp temperature measurement acquisition device being in the form of a stretch fit swim cap for intimate skin contact with the patient scalp on being stretch fit thereon (col 2, lines 19-55, the cap is a stretchable material such as rubber that is similar to a bathing cap and enables the electrodes (scalp measurement sensors) to snugly fit the patient’s head for a variety of patient sizes; col 4, lines 28-37; col 7, lines 54-62, the system enables proper contact between the electrodes and the patient scalp; note that figures 1-4 illustrate an alternative embodiment utilizing elastic straps that does not utilize the stretch bathing cap design); 
the stretch fit swim cap being configured, shaped and dimensioned for entirely covering the patient scalp (col 2, lines 19-55; col 4, lines 28-37; col 7, lines 54-62; note that figures 1-4 illustrate an alternative embodiment utilizing elastic straps that does not utilize the stretch bathing cap design, but do display that the cap is shaped and dimensioned for entirely covering a patient’s scalp), 
the stretch fit swim cap being made from thermal isolation material (col 2, lines 19-55; col 4, lines 28-37; rubber is a thermal isolating material. Applicant discusses on page 25 of the specification that “thermal isolation material, for example, a combination of rubber and polystyrene foam”), 
thermal isolated measurement sensors for sensing highly local patient scalp measurements  (col 2, lines 19-55; col 4, lines 28-37; rubber is a thermal isolating material and in the combined device of Carmona and Price, the temperature measurement sensors would be thermally isolated when in use with the rubber swim cap)
the stretch fit swim cap having an outermost swim cap surface and an internal swim cap surface (col 2, lines 19-55; col 4, lines 28-37; col 7, lines 54-62; note that the bathing cap-based structure would include an outermost swim cap surface facing outward from the head and an innermost surface placed in contact with and facing towards the scalp)
(b) placing the stretch fit swim cap on the patient's scalp for acquiring real time measurements (col 2, lines 19-55, the cap is a stretchable material such as rubber that is similar to a bathing cap and enables the electrodes (scalp measurement sensors) to snugly fit the patient’s head for a variety of patient sizes; col 4, lines 28-37; col 7, lines 54-62, the system enables proper contact between the electrodes and the patient scalp; note that figures 1-4 illustrate an alternative embodiment utilizing elastic straps that does not utilize the stretch bathing cap design); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the scalp temperature measurement system of Carmona to incorporate the swim cap-based scalp measurement acquisition structure made of rubber as taught by Price because it enables an easily expandable and elastic structure that can self-adjust to a snug fit when in place on patient’s head and ensure proper contact of the measurement sensors with the scalp (Price, col 2, lines 19-31). 
Primary reference Carmona further fails to teach:
and the temperature measurement sensors projecting between about 0.5 mm and about 1.5 mm from the internal swim cap surface for intimate contact with the patient scalp skin surface on the stretch fit swim cap when being stretch fitted on the patient scalp
(c) displaying a human head image on a display device
However, the analogous art of Abreu of a support structure for positioning sensors for measuring physiological data onto the measurement surfaces of a patient (abstract) teaches:
and the measurement sensors projecting between about 0.5 mm and about 1.5 mm from the surface for intimate contact with the patient skin surface when being fitted on the patient ([0509], “the preferred height difference between structures 1766 and 1762 is… most preferably between 1 and 3 mm.” As shown in figure 81B, sensor 1764 is mounted on structure 1766 and projects from this surface by utilizing structure 1762. When the surface 1766 is incorporated into the combined invention, this surface corresponds to the inner layer of stretch fit cap. The use of these projection dimensions of roughly 1 mm above this surface provides a snug contact of the sensor with the skin surface. As shown in figure 81D, this sensor projection enables increased pressure for application of the device to a skin surface.), 
(c) displaying a human head image on a display device (figures 1A, 1B, 4A, 5A; paragraph [0269], lines 1-17; paragraph [0273], lines 1-12; paragraph [0296], lines 1-13; paragraph [0297], lines 1-6; the human head thermal images show the variation in head and brain temperatures in a visual thermal infrared image); and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the scalp temperature measurement system of Carmona and Price to include the temperature measurement sensors projected between about 0.5 and 1.5 mm and the display of temperature information on a human head image as taught by Abreu because different amounts of heat are transferred and different temperatures are measured depending on the location and anatomy of blood vessels. These structures can be heat absorbing and providing a display of an accurate visualization of temperature data can assist in adequately cooling a patient (Abreu, paragraph [0285], lines 1-14) by providing the user with greater localization of heat zones. The use of sensors that project between 0.5 mm and 1.5 mm further provides a snug contact of the sensor to the patient scalp without being too large to displace the cap structure and impede measurements at other sensors. This increases the accuracy for a sensor and provides better data to the end user. 
Primary reference Carmona further fails to teach:
a temperature measurement sensor pair having a distance of less than 15 mm between adjacent temperature measurement sensors
However, the analogous art of Zaveri of a grid electrode system for local cooling and temperature measurement of brain tissue (abstract) teaches:
a temperature measurement sensor pair having a distance of less than 15 mm between adjacent temperature measurement sensors ([0055], a grid system of 8 cm x 8 cm with 64 total cooling sensing elements indicates 10 mm distances between adjacent sensors. This distancing is within the claimed range; see figure 1 for sensing array 32 showing cooling sensing elements 66 in an 8x8 configuration); and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the scalp temperature measurement system of Carmona, Price, and Abreu to include the closer proximity between temperature measurement sensors as taught by Zaveri because it provides a denser and more thorough coverage of tissue with sensing capabilities which increases the accuracy of the combined measurements by providing quantitative values at more specific locations at tissue. By providing the system with more measured temperatures values, this enhances the accuracy of mapping of a resulting measurement/temperature distribution (Zaveri, [0055]). These data collection enhancement would thus acquire better localization of temperature measurement patterns across the target tissue regions, and lead to better clinical diagnostic results.   
Primary reference Carmona further fails to teach:
(d) processing the patient scalp temperature measurements for real time superimposing a patient scalp isotherm map on the human head image, the patient scalp isotherm map including at least an innermost patient scalp isotherm and an outermost patient scalp isotherm at a different temperature than the innermost patient scalp isotherm and surrounding and spaced apart from the innermost patient scalp isotherm
However, the analogous art of Taghizadeh of a thermal treatment device (abstract) teaches:
 (d) processing the patient temperature measurements for real time superimposing a patient isotherm map on the human body part image, the patient isotherm map including at least an innermost patient isotherm and an outermost patient isotherm at a different temperature than the innermost patient isotherm and surrounding and spaced apart from the innermost patient isotherm (figure 4, shows temperature isotherm maps with an innermost patient isotherm and an outermost patient isotherm that show differences in patient temperature as claimed; paragraph [0099], lines 1-10, gradient map 200).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the scalp temperature measurement system of Carmona, Price, Abreu and Zaveri to include the tissue isotherm maps for display of temperature information as taught by Taghizadeh because it provides the operator with a dynamic visual representation of the target site and how the temperature fluctuates in surrounding areas (Taghizadeh, paragraph [0099], lines 1-10). This makes viewing the temperature distributions easier and provides a more intuitive display of the data to a user.
Regarding claim 9, the combined references of Carmona, Price, Abreu, Zaveri, and Taghizadeh teach all of the limitations of claim 8. Primary reference Carmona further fails to teach:
wherein the temperature measurement sensor array includes at least two temperature measurement sensor strips configured to be on each side of a sagittal plane of a patient head and co-directional therewith when the stretch fit swim cap is stretch fitted on the patient scalp
However, the analogous art of Price of a scalp measurement acquisition device (abstract) teaches: 
wherein the measurement sensor array includes at least two measurement sensor strips configured to be on each side of a sagittal plane of a patient head and co-directional therewith when the stretch fit swim cap is stretch fitted on the patient scalp (col 4, lines 50-67; col 5, lines 1-10; lines 43-48; col 6, lines 14-67; col 7, lines 20-31; figure 11, the sensor array is shown with two “sensor strips” on each side of the central sagittal plane of the human head. This further corresponds to the elastic strap structure shown in figures 1-4. Although the stretch cap embodiment is not illustrated, the same arrangement of sensors on each side of the sagittal plane would be incorporated in the stretch cap version.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the scalp temperature measurement system of Carmona, Price, Abreu, Zaveri, and Taghizadeh to include the measurement sensor array strips on each side of the sagittal plane of a patient head as taught by Price because when using the configured measurement sensor placement systems on a stretch-fit cap structure they must be organized in such a way that when snugly fit to a particular head the positioning elements move closer or farther apart in equal proportions. This maintains an effective measurement distribution and leads to higher measurement distribution data across a patient’s scalp (Price, col 2, lines 32-42). 
Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Carmona, in view of Price, in view of Abreu, in view of Zaveri, in further view of Taghizadeh as applied to claims 1 or 8 above, and further in view of Neimark et al., (“Brain temperature changes during selective cooling with endovascular intracarotid cold saline infustion: simulation using human data fitted with an integrated mathematical model”, J. NeuroIntervent Surg, 2013. Vol 5. P. 165-171) hereinafter Neimark.
Regarding claim 3, the combined references of Carmona, Price, Abreu, Zaveri, and Taghizadeh teach all of the limitations of claim 1. Primary reference Carmona further fails to teach:
wherein said neuroprotection processor runs a 3D thermal model of an upper generally hemispherical section of a human head for determining a patient 3D temperature estimation mapping of a upper generally hemispherical section of the patient scalp wherein said patient 3D temperature estimation mapping includes said patient scalp isotherm map
However, the analogous art of Neimark of modeling temperature variation in the head for rapid cerebral hypothermia (abstract) teaches:
wherein said neuroprotection processor runs a 3D thermal model of an upper generally hemispherical section of a human head for determining a patient 3D temperature estimation mapping of a upper generally hemispherical section of the patient scalp wherein said patient 3D temperature estimation mapping includes said patient scalp temperatures (page 166, col 1, Materials and Methods, paragraphs 1-3, the catheter was utilizes for infusion of cold saline into the extracranial part of the internal carotid artery, Mathematical Brain Cooling Model, the brain cooling model was developed as a “hemispheric brain model” based on system cooling; page 166 col 1 & 2, ICA blood saline mixing, Hemispheric Brain Model, and Jugular venous return; page 167, col 1, Model fits to jugular venous data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined scalp temperature measurement system of Carmona, Price, Abreu, Zaveri, and Taghizadeh to incorporate the 3D thermal model of an upper portion of the human for use with scalp temperature measurements as taught by Neimark because jugular venous blood contains a mixture of blood draining superficial and deep brain tissue from both cerebral hemispheres, thus a more accurate determination of the actual brain or IACT temperature during ICSI would be beneficial (Neimark, page 165, col 2, paragraph 3). Utilizing scalp temperatures provides additional data to a 3D model to make an accurate diagnosis, and provide quicker more accurate medical interventions.
Regarding claim 10, the combined references of Carmona, Price, Abreu, Zaveri, and Taghizadeh teach all of the limitations of claim 8. Primary reference Carmona further fails to teach:
wherein the neuroprotection processor runs a 3D thermal model of an upper generally hemispherical section of a human head for determining a patient 3D temperature estimation mapping of a upper generally hemispherical section of the patient scalp wherein the patient 3D temperature estimation mapping includes the patient scalp isotherm map
However, the analogous art of Neimark of modeling temperature variation in the head for rapid cerebral hypothermia (abstract) teaches:
wherein the neuroprotection processor runs a 3D thermal model of an upper generally hemispherical section of a human head for determining a patient 3D temperature estimation mapping of a upper generally hemispherical section of the patient scalp wherein the patient 3D temperature estimation mapping includes the patient scalp temperatures (page 166, col 1, Materials and Methods, paragraphs 1-3, the catheter was utilizes for infusion of cold saline into the extracranial part of the internal carotid artery, Mathematical Brain Cooling Model, the brain cooling model was developed as a “hemispheric brain model” based on system cooling; page 166 col 1 & 2, ICA blood saline mixing, Hemispheric Brain Model, and Jugular venous return; page 167, col 1, Model fits to jugular venous data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined scalp temperature measurement system of Carmona, Price, Abreu, Zaveri, and Taghizadeh to incorporate the 3D thermal model of an upper portion of the human for use with scalp temperature measurements as taught by Neimark because jugular venous blood contains a mixture of blood draining superficial and deep brain tissue from both cerebral hemispheres, thus a more accurate determination of the actual brain or IACT temperature during ICSI would be beneficial (Neimark, page 165, col 2, paragraph 3). Utilizing scalp temperatures provides additional data to a 3D model to make an accurate diagnosis, and provide quicker more accurate medical interventions.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Carmona, in view of Price, in view of Abreu, in view of Zaveri, in further view of Taghizadeh as applied to claim 1 above, and further in view of Roland et al. (U.S. Pub. No. 20120051616) hereinafter Roland.
Regarding claim 4, the combined references of Carmona, Price, Abreu, Zaveri, and Taghizadeh teach all of the limitations of claim 1. Primary reference Carmona further fails to teach:
wherein said neuroprotection processor includes benchmark temperature information and said neuroprotection apparatus compares said patient scalp temperature information to said benchmark temperature information for determining a benchmark error index
However, the analogous art of Roland of an MRI apparatus for determining temperature distribution within a subject (abstract) teaches:
wherein said neuroprotection processor includes benchmark temperature information and said neuroprotection apparatus compares said patient temperature information to said benchmark temperature information for determining a benchmark error index (figure 1, steps 9 and 13; paragraph [0052], lines 1-16; paragraph [0053], lines 1-4; paragraph [0054], lines 1-6;the normal temperature data set 8 are considered to be the benchmark temperature information and the absolute temperature data set 3 are considered to be the patient temperature information. These temperature sets are compared and the presentation is superimposed on the examination image data set. The quantitative output that shows the difference between the benchmark temperature information and the patient temperature information is considered to teach to an “error index” as claimed be because it shows the error between the desired temperature and the measured value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined scalp temperature measurement system of Carmona, Price, Abreu, Zaveri, and Taghizadeh to incorporate the comparison of benchmark temperature information with the measured temperature information as taught y Roland because the difference in temperatures superimposed on anatomy image data enables any observed difference to easily recognize possible pathologies (Roland, paragraph [0053], lines 1-4).
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Carmona, in view of Price, in view of Abreu, in further view of Zaveri.
Regarding claim 6, primary reference Carmona teaches:
A scalp temperature measurement acquisition device for a neuroprotection apparatus, said scalp temperature measurement acquisition device for real time acquisition of a patient scalp temperature measurements (abstract; [0008]; [0026], programming for displaying temperature readings of the various probes) comprising: 
a temperature measurement sensor array mounted on said acquisition device and configured to operate thereon including a plurality of temperature measurement sensors (figure 1; [0024], lines 1-18; temperature sensors 28 for sensing temperature closest to skin of patient; [0025]-[0027]; see also figure 2 and figure 5; figures 8A and 8B and [0050] show TEC’s (which include associated temperature sensors) arranged in rows and columns across the helmet device which form a temperature measurement sensor array)
including a series of foremost temperature measurement sensors deployed when said stretch fit swim cap is covering the patient scalp along a patient forehead frontal bone and a series of rearmost temperature measurement sensors deployed when said stretch fit swim cap is covering the patient scalp along and located slightly above the patient parietal bone (figure 1; [0024], lines 1-18; temperature sensors 28 for sensing temperature closest to skin of patient; [0025]-[0027]; see also figure 2 and figure 5; figures 8A and 8B and [0050] show TEC’s (which include associated temperature sensors) arranged in rows and columns across the helmet device which configured a series of foremost temperature measurement sensors for deployment along a patient forehead and a series of temperature measurement sensors located on the head above the parietal bone), 
Primary reference Carmona further fails to teach:
a stretch fit swim cap configured to operate in intimate skin contact with the patient scalp on being stretch fit thereon ; 
said stretch fit swim cap being shaped and dimensioned for covering the patient scalp,
 having an outermost swim cap surface and an internal swim cap surface, 
and being made from thermal isolation material, 
thermal isolated temperature measurement sensors
However, the analogous art of Price of a scalp measurement acquisition device (abstract) teaches: 
a stretch fit swim cap configured to operate in intimate skin contact with the patient scalp on being stretch fit thereon (col 2, lines 19-55, the cap is a stretchable material such as rubber that is similar to a bathing cap and enables the electrodes (scalp measurement sensors) to snugly fit the patient’s head for a variety of patient sizes; col 4, lines 28-37; col 7, lines 54-62, the system enables proper contact between the electrodes and the patient scalp; note that figures 1-4 illustrate an alternative embodiment utilizing elastic straps that does not utilize the stretch bathing cap design); 
said stretch fit swim cap being shaped and dimensioned for covering the patient scalp (col 2, lines 19-55; col 4, lines 28-37; col 7, lines 54-62; note that figures 1-4 illustrate an alternative embodiment utilizing elastic straps that does not utilize the stretch bathing cap design, but do display that the cap is shaped and dimensioned for entirely covering a patient’s scalp),
 having an outermost swim cap surface and an internal swim cap surface (col 2, lines 19-55; col 4, lines 28-37; col 7, lines 54-62; note that the bathing cap-based structure would include an outermost swim cap surface facing outward from the head and an innermost surface placed in contact with and facing towards the scalp), 
and being made from thermal isolation material (col 2, lines 19-55; col 4, lines 28-37; rubber is a thermal isolating material. Applicant discusses on page 25 of the specification that “thermal isolation material, for example, a combination of rubber and polystyrene foam”), 
thermal isolated measurement sensors (col 2, lines 19-55; col 4, lines 28-37; rubber is a thermal isolating material and in the combined device of Carmona and Price, the temperature measurement sensors would be thermally isolated when in use with the rubber swim cap)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the scalp temperature measurement system of Carmona to incorporate the swim cap-based scalp measurement acquisition structure made of rubber as taught by Price because it enables an easily expandable and elastic structure that can self-adjust to a snug fit when in place on patient’s head and ensure proper contact of the measurement sensors with the scalp (Price, col 2, lines 19-31). 
Primary reference Carmona further fails to teach:
said temperature measurement sensors projecting between about 0.5 mm and about 1.5 mm from said internal swim cap surface and for intimate contact with the patient scalp skin surface when said stretch fit swim cap is stretch fitted on the patient scalp
However, the analogous art of Abreu of a support structure for positioning sensors for measuring physiological data onto the measurement surfaces of a patient (abstract) teaches:
said measurement sensors projecting between about 0.5 mm and about 1.5 mm from said internal surface and for intimate contact with the patient skin surface when said device is fitted on the patient ([0509], “the preferred height difference between structures 1766 and 1762 is… most preferably between 1 and 3 mm.” As shown in figure 81B, sensor 1764 is mounted on structure 1766 and projects from this surface by utilizing structure 1762. When the surface 1766 is incorporated into the combined invention, this surface corresponds to the inner layer of stretch fit cap. The use of these projection dimensions of roughly 1 mm above this surface provides a snug contact of the sensor with the skin surface. As shown in figure 81D, this sensor projection enables increased pressure for application of the device to a skin surface.), and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the scalp temperature measurement system of Carmona and Price to include the temperature measurement sensors projected between about 0.5 and 1.5 mm and the display of temperature information on a human head image as taught by Abreu because different amounts of heat are transferred and different temperatures are measured depending on the location and anatomy of blood vessels. These structures can be heat absorbing and providing a display of an accurate visualization of temperature data can assist in adequately cooling a patient (Abreu, paragraph [0285], lines 1-14) by providing the user with greater localization of heat zones. The use of sensors that project between 0.5 mm and 1.5 mm further provides a snug contact of the sensor to the patient scalp without being too large to displace the cap structure and impede measurements at other sensors. This increases the accuracy for a sensor and provides better data to the end user. 
Primary reference Carmona further fails to teach:
a pair of said temperature measurement sensors having a distance of less than 15 mm between adjacent temperature measurement sensors
However, the analogous art of Zaveri of a grid electrode system for local cooling and temperature measurement of brain tissue (abstract) teaches:
a pair of said temperature measurement sensors having a distance of less than 15 mm between adjacent temperature measurement sensors ([0055], a grid system of 8 cm x 8 cm with 64 total cooling sensing elements indicates 10 mm distances between adjacent sensors. This distancing is within the claimed range; see figure 1 for sensing array 32 showing cooling sensing elements 66 in an 8x8 configuration); and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the scalp temperature measurement system of Carmona, Price, and Abreu to include the closer proximity between temperature measurement sensors as taught by Zaveri because it provides a denser and more thorough coverage of tissue with sensing capabilities which increases the accuracy of the combined measurements by providing quantitative values at more specific locations at tissue. By providing the system with more measured temperatures values, this enhances the accuracy of mapping of a resulting measurement/temperature distribution (Zaveri, [0055]). These data collection enhancement would thus acquire better localization of temperature measurement patterns across the target tissue regions, and lead to better clinical diagnostic results.   
Regarding claim 7, the combined references of Carmona, Price, Abreu, and Zaveri teach all of the limitations of claim 6. Primary reference Carmona further fails to teach:
wherein said temperature measurement sensor array includes at least two temperature measurement sensor strips configured to be on each side of a sagittal plane of a patient head and co-directional therewith when said stretch fit swim cap is stretch fitted on the patient scalp
However, the analogous art of Price of a scalp measurement acquisition device (abstract) teaches: 
wherein said measurement sensor array includes at least two measurement sensor strips configured to be on each side of a sagittal plane of a patient head and co-directional therewith when said stretch fit swim cap is stretch fitted on the patient scalp (col 4, lines 50-67; col 5, lines 1-10; lines 43-48; col 6, lines 14-67; col 7, lines 20-31; figure 11, the sensor array is shown with two “sensor strips” on each side of the central sagittal plane of the human head. This further corresponds to the elastic strap structure shown in figures 1-4. Although the stretch cap embodiment is not illustrated, the same arrangement of sensors on each side of the sagittal plane would be incorporated in the stretch cap version.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the scalp temperature measurement system of Carmona, Price, Abreu, and Zaveri to include the measurement sensor array strips on each side of the sagittal plane of a patient head as taught by Price because when using the configured measurement sensor placement systems on a stretch-fit cap structure they must be organized in such a way that when snugly fit to a particular head the positioning elements move closer or farther apart in equal proportions. This maintains an effective measurement distribution and leads to higher measurement distribution data across a patient’s scalp (Price, col 2, lines 32-42). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292. The examiner can normally be reached M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791